DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1b, B2, claims 26, 31-33, and 38 in the reply filed on 3/15/21 is acknowledged.  The traversal is on the ground(s) that the examiner has not established any disunity. This is not found persuasive because the rejection provided in paragraph 8 of previous office action showed that the common technical feature (Claim 14) of the invention is not a special technical feature as it does not make a contribution over the prior art.
Applicant also argued that the examiner has improperly characterized species as if they were claims rather than mutually exclusive embodiments. This is not found persuasive because MgO or CaO powder and pellets or a rare earth oxide and Cao are mutually exclusive.
Finally, applicant argued that there is no undue burden. This is not found persuasive because different species requires different search terms.
The requirement is still deemed proper and is therefore made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on 1/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill et al. (US 6,684,934 B1, hereinafter Cargill, cited by applicant) in view of Sidorov et al. (“Influence of the rate of filtration of a complexly alloyed nickel melt through a foam-ceramic filter on the sulfur impurity content in the metal,” Russian Metallurgy, Vol. 2013, No. 6, pp. 487-489, 2015, hereinafter Sidorov, cited by applicant).
Re Claim 14. Cargill teaches a method for countergravity casting a nickel-based superalloy, the method comprising:  
15melting the nickel-based superalloy (Claim 1, C3/L63-C4/L7); 

relatively moving said melting vessel and said base to immerse an opening of said fill tube in the melted nickel-based superalloy in said melting vessel and to engage said 20melting vessel and said base with seal means therebetween such that a sealed gas pressurizable space is formed between the melted nickel-based superalloy and said base (Claim 1); and 
gas pressurizing said space to establish a pressure differential on the melted nickel-based superalloy to force it upwardly through said fill tube into said mold (Claim 1).

	Cargill fails to specifically teach that the melted 25nickel-based superalloy passes through a filter.

	The research of Sidorov encompasses filtration of Ni-based superalloy through a filter. Sidorov teaches to pass the melted Ni-based superalloy through a filter to reduce sulfur content of the passed melted nickel-based superalloy and filters sulfur-containing particles (Experimental, Results and Discussion, Tables 1 & 2).
	In view of Sidorov, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cargill to pass the melted Ni-based superalloy through a filter; since Sidorov teaches the advantage of doing it, which is to reduce sulfur content of the passed melted nickel-based superalloy.

Re Claim 15. The combination teaches 30introducing sulfur-gettering particles (Sidorov, rare earth metals, Results and Discussion) to the melted nickel-base superalloy upstream of the 

Re Claim 37. The combination teaches wherein: the filter is in the fill tube (Sidorov, Experimental combined with Cargill, Claim 1).  

Claims 16, 26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Sidorov as applied to claims 14 and 37 above, and further in view of Daussan et al. (US 6,216,768 B1, hereinafter Daussan, previously cited).
The teachings of Cargill in view of Sidorov have been discussed above.
Cargill in view of Sidorov fails to teach that the filter comprises a sulfur-gettering material.

The invention of Daussan encompasses device for filtering molten metal. Daussan teaches that the filter comprises a sulfur-gettering material (C4/L5-8).
In view of Daussan, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cargill in view of Sidorov to employ the filter comprising a sulfur-gettering material to desulfurize the molten metal.

Re Claim 26. The combination teaches wherein: the sulfur-gettering material is CaO (Sidorov, Introduction).  

Re Claim 38. Cargill in view of Sidorov fails to teach that the filter comprises CaO.

The invention of Daussan encompasses device for filtering molten metal. Daussan teaches that the filter comprises a sulfur-gettering material (C4/L5-8).
Sidorov teaches that CaO is a sulfur-gettering material (Introduction).
In view of Sidorov and Daussan, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cargill in view of Sidorov to employ CaO as the filter to desulfurize the molten metal.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Sidorov as applied to claim 14 above, and further in view of Barrett et al. (US 2014/0271341 A1, hereinafter Barrett, previously cited).
Cargill in view of Sidorov fails to teach solidifying the melted nickel-base superalloy to block the fill tube.

	The invention of Barrett encompasses countergravity casting. Barrett teaches solidifying the molten metal to block the fill tube (para. 26).
	In view of Barrett, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cargill in view of Sidorov to solidify the melted nickel-base superalloy to block the fill tube; since Barrett teaches the advantage of doing it, which is to prevent molten metal in the cavity from flowing out (para. 26).

Claims 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill in view of Sidorov as applied to claim 15 above, and further in view of Irvine et al. (US 5,922,148, hereinafter Irvine).
Re Claim 28. Cargill in view of Sidorov fails to teach the introducing comprises introducing MgO or CaO powder as said sulfur-gettering particles.  

The invention of Irvine encompasses ultra low sulfur superalloy castings. Irvine teaches introducing MgO or CaO powder as said sulfur-gettering particles to desulfurize Ni-based superalloy (C4/L34-C5/L41).
In view of Irvine, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cargill in view of Sidorov to introduce MgO or CaO powder as said sulfur-gettering particles, since Irvine teaches the advantage of using them, which is to produce ultra low sulfur superalloy castings (abstract).

Re Claim 29. The combination teaches wherein: the MgO or CaO powder is about 100 mesh (Irvine, C4/L34-C5/L41).  

Re Claim 31. The combination teaches wherein: the introducing MgO or CaO powder comprises adding in a package (Irvine, C4/L34-C5/L41).  

Re Claim 32. The combination teaches wherein: the package is a foil package (Irvine, C4/L34-C5/L41).  

Re Claim 33. The combination teaches wherein: the package is a nickel foil package (Irvine, C4/L34-C5/L41).  

Re Claim 34. The combination teaches wherein: the introducing MgO or CaO powder comprises gravity feeding (Irvine, C4/L34-C5/L41). 
 
Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
On page 9, regarding claim 14, applicant argued that Sidorov does not identify the composition of the filter, or add oxides.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the composition of the filter or adding oxides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	On page 10, regarding claim 15, applicant argued that Sidorov does not disclose if the particles of rare earth metals react with sulfur or go fully into solution before reacting.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., if the particles of rare earth metals react with sulfur or go fully into solution before reacting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	On pages 10 and 11, regarding claim 16, applicant argued that the examiner’s rejection implies that one would have regarded the sulfur removal of Cargill in view of Sidorov as insufficient. Applicant also argued that no specific material is identified.
	The examiner disagrees with this because the examiner is relying on Daussan for a type of material (i.e. a sulfur-gettering material) being used for the filter of Cargill in view of Sidorov.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/5/2021